Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 1 of 21 Page ID #:740



    1
    2
    3
    4
    5
    6
    7
                                   UNITED STATES DISTRICT COURT
    8
                                 CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11   KELLYTOY WORLDWIDE, INC., a                     Case No. 2:19-cv-07652-MWF (MAAx)
   12   California corporation,
                                                        STIPULATED PROTECTIVE
   13                            Plaintiff(s),          ORDER
   14               v.
   15
        HUGFUN, INTERNATIONAL, INC.
   16   a/k/a Hugfun Int’l Inc., a Hong Kong
        entity of unknown form, BJ’S
   17
        WHOLESALE CLUB, INC., a
   18   Massachusetts corporation, and
        DOES 1 through 10, inclusive,
   19
   20                            Defendant(s).
   21
   22   1.          PURPOSES AND LIMITATIONS
   23               Discovery in this action is likely to involve production of confidential,
   24   proprietary, or private information for which special protection from public
   25   disclosure and from use for any purpose other than prosecuting this litigation may
   26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   27   enter the following Stipulated Protective Order. The parties acknowledge that this
   28


        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 2 of 21 Page ID #:741



    1   Stipulated Protective Order does not confer blanket protections on all disclosures or
    2   responses to discovery and that the protection it affords from public disclosure and
    3   use extends only to the limited information or items that are entitled to confidential
    4   treatment under the applicable legal principles. The parties further acknowledge, as
    5   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
    6   them to file confidential information under seal; Local Rule 79-5 sets forth the
    7   procedures that must be followed and the standards that will be applied when a
    8   party seeks permission from the Court to file material under seal. Discovery in this
    9   action is likely to involve production of confidential, proprietary, or private
   10   information for which special protection from public disclosure and from use for
   11   any purpose other than prosecuting this litigation may be warranted.
   12
   13   2.          GOOD CAUSE STATEMENT
   14               Good cause exists for the entry of this pretrial protective order because this
   15   case relates to alleged intellectual property infringement in the market for plush
   16   toys, and the parties are all involved in the manufacture or sale of plush toys. This
   17   action is likely to involve trade secrets, customer and pricing lists and other
   18   valuable research, development, commercial, financial, technical and/or proprietary
   19   information for which special protection from public disclosure and from use for
   20   any purpose other than prosecution of this action is warranted. Such confidential
   21   and proprietary materials and information consist of, among other things,
   22   confidential business or financial information, information regarding confidential
   23   business practices, or other confidential research, development, or commercial
   24   information (including information implicating privacy rights of third parties),
   25   information otherwise generally unavailable to the public, or which may be
   26   privileged or otherwise protected from disclosure under state or federal statutes,
   27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
   28
                                                        2
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 3 of 21 Page ID #:742



    1   information, to facilitate the prompt resolution of disputes over confidentiality of
    2   discovery materials, to adequately protect information the parties are entitled to
    3   keep confidential, to ensure that the parties are permitted reasonable necessary uses
    4   of such material in preparation for and in the conduct of trial, to address their
    5   handling at the end of the litigation, and to serve the ends of justice, a protective
    6   order for such information is justified in this matter. It is the intent of the parties
    7   that information will not be designated as confidential for tactical reasons and that
    8   nothing be so designated without a good faith belief that it has been maintained in a
    9   confidential, non-public manner, and there is good cause why it should not be part
   10   of the public record of this case.
   11               Further, good cause exists for a two-tiered, attorney-eyes-only protective
   12   order that designates certain material as “Highly Confidential” since this case
   13   involves allegations of intellectual property infringement that may require
   14   production of highly confidential product design, financial, customer, and supplier
   15   information. Nutratech, Inc. v. Syntech Int’l, Inc., 242 F.R.D. 552, 556 (C.D. Cal.
   16   2007) (“Many cases involving claims of trademark infringement require the
   17   production of customer and supplier lists and such lists are customarily produced
   18   subject to an ‘attorney’s eyes only’ order.”)
   19
   20   3.          DEFINITIONS

   21               3.1.   Action: This pending federal lawsuit.

   22               3.2.   Challenging Party: A Party or Nonparty that challenges the

   23                      designation of information or items under this Stipulated Protective

   24                      Order.

   25               3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of

   26                      how it is generated, stored or maintained) or tangible things that

   27                      qualify for protection under Federal Rule of Civil Procedure 26(c), and

   28                      as specified above in the Good Cause Statement.

                                                        3
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 4 of 21 Page ID #:743



    1               3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
    2                      as their support staff).
    3               3.5.   Designating Party: A Party or Nonparty that designates information or
    4                      items that it produces in disclosures or in responses to discovery as
    5                      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
    6                      ATTORNEYS’ EYES ONLY.”
    7               3.6.   Disclosure or Discovery Material: All items or information, regardless
    8                      of the medium or manner in which it is generated, stored, or
    9                      maintained (including, among other things, testimony, transcripts, and
   10                      tangible things), that is produced or generated in disclosures or
   11                      responses to discovery in this matter.
   12               3.7.   Expert: A person with specialized knowledge or experience in a
   13                      matter pertinent to the litigation who has been retained by a Party or its
   14                      counsel to serve as an expert witness or as a consultant in this Action.
   15               3.8.   In-House Counsel: Attorneys who are employees of a party to this
   16                      Action. In-House Counsel does not include Outside Counsel of
   17                      Record or any other outside counsel.
   18               3.9.   Nonparty: Any natural person, partnership, corporation, association,
   19                      or other legal entity not named as a Party to this action.
   20               3.10. Outside Counsel of Record: Attorneys who are not employees of a
   21                      party to this Action but are retained to represent or advise a party to
   22                      this Action and have appeared in this Action on behalf of that party or
   23                      are affiliated with a law firm which has appeared on behalf of that
   24                      party, and includes support staff.
   25               3.11. Party: Any party to this Action, including all of its officers, directors,
   26                      employees, consultants, retained experts, In-House Counsel, and
   27                      Outside Counsel of Record (and their support staffs).
   28
                                                         4
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 5 of 21 Page ID #:744



    1               3.12. Producing Party: A Party or Nonparty that produces Disclosure or
    2                     Discovery Material in this Action.
    3               3.13. Professional Vendors: Persons or entities that provide litigation
    4                     support services (e.g., photocopying, videotaping, translating,
    5                     preparing exhibits or demonstrations, and organizing, storing, or
    6                     retrieving data in any form or medium) and their employees and
    7                     subcontractors.
    8               3.14. Protected Material: Any Disclosure or Discovery Material that is
    9                     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   10                     ATTORNEYS’ EYES ONLY.”
   11               3.15. Receiving Party: A Party that receives Disclosure or Discovery
   12                     Material from a Producing Party.
   13               3.16 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   14                     Information or Items: extremely sensitive “CONFIDENTIAL
   15                     Information or Items,” disclosure of which to another Party or
   16                     Nonparty would create a substantial risk of serious harm that could not
   17                     be avoided by less restrictive means.
   18
   19   4.          SCOPE
   20               The protections conferred by this Stipulated Protective Order cover not only
   21   Protected Material, but also (1) any information copied or extracted from Protected
   22   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   23   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   24   that might reveal Protected Material. However, the protections conferred by this
   25   Stipulation and Order do not cover any information that is in the public domain at
   26   the time of disclosure to a Receiving Party or becomes part of the public domain
   27   after its disclosure to a Receiving Party as a result of publication not involving a
   28
                                                       5
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 6 of 21 Page ID #:745



    1   violation of this Order.
    2               Any use of Protected Material at trial shall be governed by the orders of the
    3   trial judge. This Stipulated Protective Order does not govern the use of Protected
    4   Material at trial.
    5
    6   5.          DURATION
    7               Even after final disposition of this litigation, the confidentiality obligations
    8   imposed by this Stipulated Protective Order shall remain in effect until a
    9   Designating Party agrees otherwise in writing or a court order otherwise directs.
   10   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   11   defenses in this Action, with or without prejudice; and (2) final judgment herein
   12   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
   13   reviews of this Action, including the time limits for filing any motions or
   14   applications for extension of time pursuant to applicable law.
   15
   16   6.          DESIGNATING PROTECTED MATERIAL
   17               6.1.   Exercise of Restraint and Care in Designating Material for Protection.
   18                            Each Party or Nonparty that designates information or items for
   19                      protection under this Stipulated Protective Order must take care to
   20                      limit any such designation to specific material that qualifies under the
   21                      appropriate standards. The Designating Party must designate for
   22                      protection only those parts of material, documents, items, or oral or
   23                      written communications that qualify so that other portions of the
   24                      material, documents, items, or communications for which protection is
   25                      not warranted are not swept unjustifiably within the ambit of this
   26                      Stipulated Protective Order.
   27                            Mass, indiscriminate, or routinized designations are prohibited.
   28
                                                          6
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 7 of 21 Page ID #:746



    1                      Designations that are shown to be clearly unjustified or that have been
    2                      made for an improper purpose (e.g., to unnecessarily encumber the
    3                      case development process or to impose unnecessary expenses and
    4                      burdens on other parties) may expose the Designating Party to
    5                      sanctions.
    6                            If it comes to a Designating Party’s attention that information or
    7                      items that it designated for protection do not qualify for protection at
    8                      all or do not qualify for the level of protection initially asserted, that
    9                      Designating Party must promptly notify all other Parties that it is
   10                      withdrawing or modifying the inapplicable designation.
   11               6.2.   Manner and Timing of Designations.
   12                            Except as otherwise provided in this Stipulated Protective Order
   13                      (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
   14                      Disclosure or Discovery Material that qualifies for protection under
   15                      this Stipulated Protective Order must be clearly so designated before
   16                      the material is disclosed or produced.
   17                            Designation in conformity with this Stipulated Protective Order
   18                      requires the following:
   19                      (a)   For information in documentary form (e.g., paper or electronic
   20                            documents, but excluding transcripts of depositions or other
   21                            pretrial or trial proceedings), that the Producing Party affix at a
   22                            minimum, the legend “CONFIDENTIAL” or “HIGHLY
   23                            CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each
   24                            page that contains protected material. If only a portion or
   25                            portions of the material on a page qualifies for protection, the
   26                            Producing Party also must clearly identify the protected
   27                            portion(s) (e.g., by making appropriate markings in the
   28
                                                          7
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 8 of 21 Page ID #:747



    1                     margins).
    2                           A Party or Nonparty that makes original documents
    3                     available for inspection need not designate them for protection
    4                     until after the inspecting Party has indicated which documents it
    5                     would like copied and produced. During the inspection and
    6                     before the designation, all of the material made available for
    7                     inspection shall be deemed “HIGHLY CONFIDENTIAL –
    8                     ATTORNEYS’ EYES ONLY.” After the inspecting Party has
    9                     identified the documents it wants copied and produced, the
   10                     Producing Party must determine which documents, or portions
   11                     thereof, qualify for protection under this Stipulated Protective
   12                     Order. Then, before producing the specified documents, the
   13                     Producing Party must affix the legend “CONFIDENTIAL” or
   14                     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
   15                     as applicable, to each page that contains Protected Material. If
   16                     only a portion or portions of the material on a page qualifies for
   17                     protection, the Producing Party also must clearly identify the
   18                     protected portion(s) (e.g., by making appropriate markings in the
   19                     margins).
   20               (b)   For testimony given in depositions, that the Designating Party
   21                     identify the Disclosure or Discovery Material on the record,
   22                     before the close of the deposition, all protected testimony.
   23                     When it is impractical to identify separately each portion of
   24                     testimony that is entitled to protection and it appears that
   25                     substantial portions of the testimony may qualify for protection,
   26                     the Designating Party may invoke on the record (before the
   27                     deposition, hearing, or other proceeding is concluded) a right to
   28
                                                 8
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 9 of 21 Page ID #:748



    1                    have up to 21 days to identify the specific portions of the
    2                    testimony as to which protection is sought and to specify the
    3                    level of protection being asserted. Only those portions of the
    4                    testimony that are appropriately designated for protection within
    5                    the 21 days shall be covered by the provisions of this Stipulated
    6                    Protective Order. Alternatively, if appropriate, a Designating
    7                    Party may specify, at the deposition or up to 21 days afterwards
    8                    if that period is properly invoked, that the entire transcript shall
    9                    be treated as “CONFIDENTIAL” or “HIGHLY
   10                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
   11                    Parties shall give the other parties notice if they reasonably
   12                    expect a deposition, hearing or other proceeding to include
   13                    Protected Material so that the other parties can ensure that only
   14                    authorized individuals who have signed the “Acknowledgment
   15                    and Agreement to Be Bound” (Exhibit A) are present at those
   16                    proceedings. The use of a document as an exhibit at a deposition
   17                    shall   not    in   any         way   affect   its   designation   as
   18                    “CONFIDENTIAL”             or    “HIGHLY       CONFIDENTIAL            –
   19                    ATTORNEYS’ EYES ONLY.”
   20
   21                    Transcripts containing Protected Material shall have an obvious

   22                    legend on the title page that the transcript contains Protected

   23                    Material, and the title page shall be followed by a list of all

   24                    pages (including line numbers as appropriate) that have been

   25                    designated as Protected Material and the level of protection

   26                    being asserted by the Designating Party. The Designating Party

   27                    shall inform the court reporter of these requirements. Any

   28                    transcript that is prepared before the expiration of a 21-day

                                                9
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 10 of 21 Page ID #:749



    1                            period for designation shall be treated during that period as if it
    2                            had been designated “HIGHLY CONFIDENTIAL –
    3                            ATTORNEYS’ EYES ONLY” in its entirety unless otherwise
    4                            agreed. After the expiration of that period, the transcript shall be
    5                            treated only as actually designated.
    6                      (c)   For information produced in nondocumentary form, and for any
    7                            other tangible items, that the Producing Party affix in a
    8                            prominent place on the exterior of the container or containers in
    9                            which the information is stored the legend “CONFIDENTIAL”
   10                            or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   11                            ONLY.” If only a portion or portions of the information
   12                            warrants protection, the Producing Party, to the extent
   13                            practicable, shall identify the protected portion(s).
   14                      (d)   For information produced solely in electronic form and that is
   15                            not rendered electronically as an image (such as, for example, a
   16                            Microsoft Excel file, an electronic audio file, or an electronic
   17                            video file), the designation “CONFIDENTIAL” or “HIGHLY
   18                            CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall be
   19                            added to the electronic file’s filename.
   20               6.3.   Inadvertent Failure to Designate.
   21                            If timely corrected, an inadvertent failure to designate qualified
   22                      information or items does not, standing alone, waive the Designating
   23                      Party’s right to secure protection under this Stipulated Protective Order
   24                      for such material. Upon timely correction of a designation, the
   25                      Receiving Party must make reasonable efforts to assure that the
   26                      material is treated in accordance with the provisions of this Stipulated
   27                      Protective Order.
   28
                                                       10
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 11 of 21 Page ID #:750



    1
    2   7.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
    3               7.1.   Timing of Challenges.
    4                            Any Party or Nonparty may challenge a designation of
    5                      confidentiality at any time that is consistent with the Court’s
    6                      Scheduling Order.
    7               7.2.   Meet and Confer.
    8                            The Challenging Party shall initiate the dispute resolution
    9                      process, which shall comply with Local Rule 37.1 et seq., and with
   10                      Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
   11                      Conference for Discovery Disputes”).1
   12               7.3.   Burden of Persuasion.
   13                            The burden of persuasion in any such challenge proceeding shall
   14                      be on the Designating Party. Frivolous challenges, and those made for
   15                      an improper purpose (e.g., to harass or impose unnecessary expenses
   16                      and burdens on other parties) may expose the Challenging Party to
   17                      sanctions. Unless the Designating Party has waived or withdrawn the
   18                      confidentiality designation, all parties shall continue to afford the
   19                      material in question the level of protection to which it is entitled under
   20                      the Producing Party’s designation until the Court rules on the
   21                      challenge.
   22
   23   8.          ACCESS TO AND USE OF PROTECTED MATERIALS
   24               8.1.   Basic Principles.
   25                            A Receiving Party may use Protected Material that is disclosed
   26
   27   1
         Judge Audero’s Procedures are available at
   28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                        11
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 12 of 21 Page ID #:751



    1                      or produced by another Party or by a Nonparty in connection with this
    2                      Action only for prosecuting, defending, or attempting to settle this
    3                      Action. Such Protected Material may be disclosed only to the
    4                      categories of persons and under the conditions described in this
    5                      Stipulated Protective Order. When the Action reaches a final
    6                      disposition, a Receiving Party must comply with the provisions of
    7                      Section 14 below.
    8                            Protected Material must be stored and maintained by a
    9                      Receiving Party at a location and in a secure manner that ensures that
   10                      access is limited to the persons authorized under this Stipulated
   11                      Protective Order.
   12               8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
   13                            Unless otherwise ordered by the Court or permitted in writing
   14                      by the Designating Party, a Receiving Party may disclose any
   15                      information or item designated “CONFIDENTIAL” only to:
   16                      (a)   The Receiving Party’s Outside Counsel of Record, as well as
   17                            employees of said Outside Counsel of Record to whom it is
   18                            reasonably necessary to disclose the information for this Action;
   19                      (b)   The officers, directors, and employees (including In-House
   20                            Counsel) of the Receiving Party to whom disclosure is
   21                            reasonably necessary for this Action;
   22                      (c)   Experts of the Receiving Party to whom disclosure is reasonably
   23                            necessary for this Action and who have signed the
   24                            “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25                      (d)   The Court and its personnel;
   26                      (e)   Court reporters and their staff;
   27                      (f)   Professional jury or trial consultants, mock jurors, and
   28
                                                       12
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 13 of 21 Page ID #:752



    1                           Professional Vendors to whom disclosure is reasonably
    2                           necessary or this Action and who have signed the
    3                           “Acknowledgment and Agreement to be Bound” (Exhibit A);
    4                     (g)   The author or recipient of a document containing the
    5                           information or a custodian or other person who otherwise
    6                           possessed or knew the information;
    7                     (h)   During their depositions, witnesses, and attorneys for witnesses,
    8                           in the Action to whom disclosure is reasonably necessary
    9                           provided: (i) the deposing party requests that the witness sign
   10                           the “Acknowledgment and Agreement to Be Bound” (Exhibit
   11                           A); and (ii) the witness will not be permitted to keep any
   12                           confidential information unless they sign the “Acknowledgment
   13                           and Agreement to Be Bound,” unless otherwise agreed by the
   14                           Designating Party or ordered by the Court. Pages of transcribed
   15                           deposition testimony or exhibits to depositions that reveal
   16                           Protected Material may be separately bound by the court
   17                           reporter and may not be disclosed to anyone except as permitted
   18                           under this Stipulated Protective Order; and
   19                     (i)   Any mediator or settlement officer, and their supporting
   20                           personnel, mutually agreed upon by any of the parties engaged
   21                           in settlement discussions.
   22               8.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   23                     ONLY” Information or Items.
   24               Unless otherwise ordered by the court or permitted in writing by the
   25   Designating Party, a Receiving Party may disclose any information or item
   26   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
   27
   28
                                                      13
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 14 of 21 Page ID #:753



    1                     (a)   The Receiving Party’s Outside Counsel of Record in this action,
    2                           as well as employees of said Outside Counsel of Record to
    3                           whom it is reasonably necessary to disclose the information for
    4                           this litigation;
    5                     (b)   Experts of the Receiving Party (1) to whom disclosure is
    6                           reasonably necessary for this litigation, (2) who have signed the
    7                           “Acknowledgment and Agreement to Be Bound” (Exhibit A),
    8                           and (3) as to whom the procedures set forth in paragraph 8.4,
    9                           below, have been followed;
   10                     (c)   The court and its personnel;
   11                     (d)   Court reporters and their staff,
   12                     (e)   Professional jury or trial consultants, mock jurors, and
   13                           Professional Vendors to whom disclosure is reasonably
   14                           necessary for this litigation and who have signed the
   15                           “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   16                     (f)   The author or lawful recipient of a document containing the
   17                           information or a custodian or other person who otherwise
   18                           possessed or knew the information; and
   19                     (g)   Any mediator or settlement officer, and their supporting
   20                           personnel, mutually agreed upon by any of the parties engaged
   21                           in settlement discussions.
   22               8.4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   23   ATTORNEYS’ EYES ONLY” information or items may be disclosed to an Expert
   24   without disclosure of the identity of the Expert as long as the Expert is not a current
   25   owner, shareholder, member, officer, director, agent, or employee of a competitor
   26   of a Party or anticipated to become one.
   27
   28
                                                      14
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 15 of 21 Page ID #:754



    1   9.          PROTECTED MATERIAL SUBPOENAED OR ORDERED
    2               PRODUCED IN OTHER LITIGATION
    3               If a Party is served with a subpoena or a court order issued in other litigation
    4   that compels disclosure of any information or items designated in this Action as
    5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    6   ONLY,” that Party must:
    7               (a)   Promptly notify in writing the Designating Party. Such notification
    8                     shall include a copy of the subpoena or court order;
    9               (b)   Promptly notify in writing the party who caused the subpoena or order
   10                     to issue in the other litigation that some or all of the material covered
   11                     by the subpoena or order is subject to this Stipulated Protective Order.
   12                     Such notification shall include a copy of this Stipulated Protective
   13                     Order; and
   14               (c)   Cooperate with respect to all reasonable procedures sought to be
   15                     pursued by the Designating Party whose Protected Material may be
   16                     affected.
   17
   18               If the Designating Party timely seeks a protective order, the Party served with
   19   the subpoena or court order shall not produce any information designated in this
   20   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   21   EYES ONLY” before a determination by the Court from which the subpoena or
   22   order issued, unless the Party has obtained the Designating Party’s permission. The
   23   Designating Party shall bear the burden and expense of seeking protection in that
   24   court of its confidential material and nothing in these provisions should be
   25   construed as authorizing or encouraging a Receiving Party in this Action to disobey
   26   a lawful directive from another court.
   27
   28
                                                        15
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 16 of 21 Page ID #:755



    1   10.         A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
    2               PRODUCED IN THIS LITIGATION
    3               10.1. Application.
    4                              The terms of this Stipulated Protective Order are applicable to
    5                     information produced by a Nonparty in this Action and designated as
    6                     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
    7                     ATTORNEYS’ EYES ONLY.” Such information produced by
    8                     Nonparties in connection with this litigation is protected by the
    9                     remedies and relief provided by this Stipulated Protective Order.
   10                     Nothing in these provisions should be construed as prohibiting a
   11                     Nonparty from seeking additional protections.
   12               10.2. Notification.
   13                              In the event that a Party is required, by a valid discovery
   14                     request, to produce a Nonparty’s confidential information in its
   15                     possession, and the Party is subject to an agreement with the Nonparty
   16                     not to produce the Nonparty’s confidential information, then the Party
   17                     shall:
   18                     (a)      Promptly notify in writing the Requesting Party and the
   19                              Nonparty that some or all of the information requested is subject
   20                              to a confidentiality agreement with a Nonparty;
   21                     (b)      Promptly provide the Nonparty with a copy of the Stipulated
   22                              Protective Order in this Action, the relevant discovery
   23                              request(s), and a reasonably specific description of the
   24                              information requested; and
   25                     (c)      Make the information requested available for inspection by the
   26                              Nonparty, if requested.
   27
   28
                                                         16
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 17 of 21 Page ID #:756



    1               10.3. Conditions of Production.
    2                            If the Nonparty fails to seek a protective order from this Court
    3                     within fourteen (14) days after receiving the notice and accompanying
    4                     information, the Receiving Party may produce the Nonparty’s
    5                     confidential information responsive to the discovery request bearing
    6                     one of the Protected Material designations, as appropriate. If the
    7                     Nonparty timely seeks a protective order, the Receiving Party shall not
    8                     produce any information in its possession or control that is subject to
    9                     the confidentiality agreement with the Nonparty before a
   10                     determination by the Court. Absent a court order to the contrary, the
   11                     Nonparty shall bear the burden and expense of seeking protection in
   12                     this Court of its Protected Material.
   13
   14   11.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   15               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   16   Protected Material to any person or in any circumstance not authorized under this
   17   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   18   writing the Designating Party of the unauthorized disclosures, (2) use its best
   19   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   20   person or persons to whom unauthorized disclosures were made of all the terms of
   21   this Stipulated Protective Order, and (4) request such person or persons to execute
   22   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
   23
   24   12.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   25               PROTECTED MATERIAL
   26               When a Producing Party gives notice to Receiving Parties that certain
   27   inadvertently produced material is subject to a claim of privilege or other
   28
                                                       17
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 18 of 21 Page ID #:757



    1   protection, the obligations of the Receiving Parties are those set forth in Federal
    2   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    3   whatever procedure may be established in an e-discovery order that provides for
    4   production without prior privilege review. Pursuant to Federal Rule of Evidence
    5   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    6   of a communication or information covered by the attorney-client privilege or work
    7   product protection, the parties may incorporate their agreement in the Stipulated
    8   Protective Order submitted to the Court.
    9
   10   13.         MISCELLANEOUS
   11               13.1. Right to Further Relief.
   12                           Nothing in this Stipulated Protective Order abridges the right of
   13                     any person to seek its modification by the Court in the future.
   14               13.2. Right to Assert Other Objections.
   15                           By stipulating to the entry of this Stipulated Protective Order, no
   16                     Party waives any right it otherwise would have to object to disclosing
   17                     or producing any information or item on any ground not addressed in
   18                     this Stipulated Protective Order. Similarly, no Party waives any right
   19                     to object on any ground to use in evidence of any of the material
   20                     covered by this Stipulated Protective Order.
   21               13.3. Filing Protected Material.
   22                           A Party that seeks to file under seal any Protected Material must
   23                     comply with Local Rule 79-5. Protected Material may only be filed
   24                     under seal pursuant to a court order authorizing the sealing of the
   25                     specific Protected Material at issue. If a Party's request to file
   26                     Protected Material under seal is denied by the Court, then the
   27                     Receiving Party may file the information in the public record unless
   28
                                                       18
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 19 of 21 Page ID #:758



    1                     otherwise instructed by the Court.
    2
    3   14.         FINAL DISPOSITION
    4               After the final disposition of this Action, within sixty (60) days of a written
    5   request by the Designating Party, each Receiving Party must return all Protected
    6   Material to the Producing Party or destroy such material. As used in this
    7   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    8   summaries, and any other format reproducing or capturing any of the Protected
    9   Material. Whether the Protected Material is returned or destroyed, the Receiving
   10   Party must submit a written certification to the Producing Party (and, if not the
   11   same person or entity, to the Designating Party) by the 60-day deadline that
   12   (1) identifies (by category, where appropriate) all the Protected Material that was
   13   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   14   copies, abstracts, compilations, summaries or any other format reproducing or
   15   capturing any of the Protected Material. Notwithstanding this provision, Outside
   16   Counsel of Record is entitled to retain an archival copy of all pleadings; motion
   17   papers; trial, deposition, and hearing transcripts; legal memoranda; correspondence;
   18   deposition and trial exhibits; expert reports; attorney work product; and consultant
   19   and expert work product, even if such materials contain Protected Material. Any
   20   such archival copies that contain or constitute Protected Material remain subject to
   21   this Stipulated Protective Order as set forth in Section 5.
   22
   23   15.         VIOLATION
   24               Any violation of this Stipulated Order may be punished by any and all
   25   appropriate measures including, without limitation, contempt proceedings and/or
   26   monetary sanctions.
   27
   28
                                                        19
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 20 of 21 Page ID #:759



    1
    2   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    3
    4   DATED: July 2, 2020             FREEMAN, FREEMAN & SMILEY, LLP
    5
    6
    7                                   By:
                                              TODD M. LANDER
    8                                         MARK B. MIZRAHI
    9                                         Attorneys for Plaintiff,
                                              KELLYTOY WORLDWIDE, INC.
   10
   11
   12   DATED: July 2, 2020             GRODSKY, OLECKI & PURITSKY LLP
   13
   14                                   By:         /s/ Allen B. Grodsky
   15                                         ALLEN B. GRODSKY
                                              JOHN J. METZIDIS
   16                                         Attorneys for Defendants
   17                                         HUGFUN INTERNATIONAL, INC. and
                                              BJ’S WHOLESALE CLUB, INC.
   18
   19
   20
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   21
   22
        Dated:07/07/20
   23                                              Maria A. Audero
                                                   United States Magistrate Judge
   24
   25
   26
   27
   28
                                              20
        4590057.1
        27183-836
Case 2:19-cv-07652-MWF-MAA Document 44 Filed 07/07/20 Page 21 of 21 Page ID #:760



    1                                             EXHIBIT A
    2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3               I,                                [full name], of
    4                             [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of
    8   [case name and number]. I agree to comply with and to be bound by all the terms
    9   of this Stipulated Protective Order, and I understand and acknowledge that failure
   10   to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15               I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                                   [full name]
   19   of                                                         [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28
                                                        21
        4590057.1
        27183-836
